Citation Nr: 0412362	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-24 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Entitlement to nonservice-connected burial and plot 
allowance.

2.  Entitlement to dependency and indemnity compensation, 
death pension benefits and accrued benefits.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The appellant's spouse served in the Philippine Commonwealth 
Army from November 1941 to January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The case must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The appellant's spouse died October 2000 with claims of 
service connection pending before the RO, and in October 2001 
the appellant filed claims for burial benefits, dependency 
and indemnity compensation (DIC), death pension, and accrued 
benefits.  In October 2001, the RO denied the burial benefits 
claim.  

In July 2002, the RO denied the appellant's spouse's claims 
of service connection for cerebrovascular accident, 
hypertension, and status post trans-urethral resection of the 
prostate.  In August 2002, the RO denied the DIC, death 
pension, and accrued benefits claims.  

The appellant filed a Notice of Disagreement in September 
2002 for the burial benefits claim.  The RO issued a 
Statement of the Case for that claim.

The appellant filed a Notice of Disagreement in December 2002 
for the DIC, death pension, and accrued benefits claims.  The 
RO, however, did not issue a Statement of the Case for these 
claims.  Accordingly, the Board does not yet have 
jurisdiction to address this claim and a remand to the RO for 
this action is necessary.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

The issue of entitlement to burial benefits is inextricably 
intertwined with the issues of DIC, death pension, and 
accrued benefits.  As such, that issue is not ready for final 
appellate action.  

To ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The RO should issue a Statement of 
the Case to the appellant addressing 
the claims for DIC, death pension, and 
accrued benefits.  The Statement of the 
Case should include all relevant law 
and regulations pertaining to the 
claim, as well as a discussion of the 
relevant provisions of the Veterans 
Claims Assistance Act of 2000.  The 
appellant must be advised of the time 
limit in which she may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2003).
 
2.  Upon a finding by the RO regarding 
the claims of DIC, death pension, and 
accrued benefits, the RO should 
readjudicate the claim for burial 
benefits.  If the determination of this 
claim remains unfavorable to the 
appellant, the RO must issue a 
Supplemental Statement of the Case and 
provide her a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



